BOYER, Judge.
The appellant appeals his convictions and sentences on three counts of receiving and concealing stolen property. Each count of the three-count information charged that the appellant received or concealed stolen property on September 30,1976, contrary to Section 812.031(1), Florida Statutes (1975), although each count alleged different ownership of the stolen property.
The evidence was sufficient to support the conviction. However, we agree that since the single transaction rule is applicable, only one judgment and one sentence may be imposed. Avilia v. State, 278 So.2d 298 (Fla. 4th DCA 1973); Speregen v. State, 351 So.2d 1074 (Fla. 2d DCA 1977).
The evidence revealed that all the stolen property, owned by three different individuals, was received and concealed by the appellant on just one occasion. Under these facts, only one offense of receiving and concealing stolen property was committed.
Therefore, the cause is affirmed and remanded with directions to enter one judgment and one sentence for the offense. The appellant need not be present for this purpose.
AFFIRMED and REMANDED with directions.
McCORD, C. J., and SMITH, J., concur.